Citation Nr: 0816631	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 through 
February 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to establish service connection for a 
right knee disability.  This issue was remanded in September 
2007 in order to afford the veteran a VA examination for his 
right knee, as the previous VA examination discussed only the 
veteran's left knee disability.  Since the remand, additional 
information has been submitted into the record suggesting 
that all relevant evidence is not yet contained in the claims 
folder and further development is necessary before final 
adjudication is appropriate.

In October 2007, the veteran submitted a statement suggesting 
that his right knee disability is a direct result of his 
already service-connected left knee disability.  In 
particular, the veteran stated, "[e]ver since the problems 
with my left knee came into being, I have had to depend more 
and more on my right knee. After several years of 
overcompensating for my left knee, I have worn out my right 
knee."  Under 38 C.F.R. § 3.310(a), service connection may 
be granted on a secondary basis for a disability that is 
proximately due to a service-connected disability.  In the 
January 2008 VA examination report, however, the notion of 
whether the right knee osteoarthritis could be directly 
caused by the left knee disability was not discussed.  The 
examiner only stated that he could not connect the right knee 
disability to service because of the relatively recent onset 
of the disability.  The Board notes that the veteran's June 
2002 claim for his knee condition clearly stated that he had 
undergone three surgeries to his left knee and that at that 
time his right knee was "going out."  This statement 
indicates that throughout the course of this appeal there has 
been at least some suggestion that the right knee disability 
onset after the left and possibly due to the left.  Whether 
the veteran's right knee disability is proximately due to the 
service-connected left knee disability has not yet been 
addressed in a VA examination.  A remand is warranted so that 
a competent medical professional can fully examine this 
matter and provide an opinion discussing all alleged bases 
for service connection of the right knee.

The veteran's October 2007 statement also indicated that he 
was receiving treatment for his right knee condition at the 
VA Medical Center in Nashville.  There are no such treatment 
records in the claims folder, besides several x-ray reports 
contained within the January 2008 VA examination report.  VA 
treatment records are also referred to in that examination 
report.  ("A report from 7/20/05 states that the right knee 
had no specific injury and was not caused by injury in the 
service.")  Under 38 C.F.R. § 3.159(c)(2), VA must assist 
the veteran by obtaining all relevant records in the control 
of any federal department or agency, including records from 
VA treatment facilities.  Records from the Nashville VAMC 
pertaining to treatment of the veteran's right knee clearly 
fall under this duty to assist.  As such, this matter must be 
remanded so that these records can be obtained and associated 
with the claims folder.

VA also has a duty to notify the veteran of the evidence 
necessary to establish his claim under 38 C.F.R. 
§ 3.159(b)(1).  In a September 2004 letter, VA notified the 
veteran of the elements of a direct service connection claim.  
He has never been notified, however, of the evidence 
necessary to establish service connection on a secondary 
basis.  Because his October 2007 statement clearly alleges 
that his right knee disability was caused by his service-
connected left knee disability, VA must notify him of the 
evidence necessary to establish service connection under 
38 C.F.R. § 3.310.  Also, during the pendency of this appeal 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which placed two 
additional duties upon the VA. Under Dingess, VA must also 
provide proper notice of the evidence required to establish 
the degrees of disability and the effective date of an award. 
The notice provided to the veteran in this case is not in 
conformity with the Court's Dingess decision. As such, this 
matter must be remanded for proper notice under 38 C.F.R. § 
3.159(b)(1), including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b)(1), by issuing him corrective 
notice containing an explanation of the 
evidence necessary to establish service 
connection under 38 C.F.R. § 3.310, and 
includes notice compliant with the Dingess 
decision discussed above.

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2), by obtaining all relevant 
records in the control of a federal 
department or agency, including, but not 
limited to, records of treatment of the 
veteran's right knee from the Nashville 
VAMC.

3.  Obtain an addendum to the January 2008 
VA examination report, which addresses 
whether the veteran's right knee 
disability was caused or aggravated by the 
veteran's service-connected left knee 
disability. The opinion should be 
expressed in terms of whether it is at 
least as likely as not that the service-
connected left knee disability caused or 
aggravated the right knee. If the right 
knee is deemed to have been aggravated 
(increased in severity) by the left knee, 
the examiner should indicate, if feasible, 
the extent of any such aggravation. See 
Allen v. Brown, 7 Vet. App. 439 (1995). 

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

